Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 30, 2010                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

  141031 & (16)                                                                                       Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Alton Thomas Davis,
            Plaintiff-Appellee,                                                                                          Justices


  v                                                                 SC: 141031
                                                                    COA: 296313
                                                                    Macomb CC: 08-001853-FH
  STEPHEN FRANK HEYZA,
            Defendant-Appellant.

  _________________________________________/

         By order of September 9, 2010, the prosecuting attorney was directed to answer
  the application for leave to appeal the March 23, 2010 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered and, it appearing to this Court that the cases of People v Likine (Docket
  No. 141154), People v Parks (Docket No. 141181), and People v Harris (Docket No.
  141513) are pending on appeal before this Court and that the decisions in those cases
  may resolve an issue raised in the present application for leave to appeal, we ORDER that
  the application be held in ABEYANCE pending the decisions in those cases.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 30, 2010                   _________________________________________
         p1027                                                                 Clerk